t c memo united_states tax_court george peter klika petitioner v commissioner of internal revenue respondent docket no 16334-10l filed date george klika pro_se jonathan ono for respondent memorandum opinion kroupa judge this collection review matter is before the court in response to a notice_of_determination concerning collection action s under sec_6320 and or determination notice the sole issue for decision i sec_1all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated whether respondent’s determination to proceed with the proposed collection action was an abuse_of_discretion we hold it was not background this case was submitted fully stipulated under rule the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in hawaii when he filed the petition petitioner is an attorney over years old and does not travel long distances well restricting his travel from the big island of hawaii to honolulu on oahu petitioner filed an individual_income_tax_return for but failed to pay the tax_shown_on_the_return respondent thereafter assessed petitioner’s reported tax_liability for along with related penalties and interest respondent sent petitioner a form_1058 final notice_of_intent_to_levy and notice of your right to a hearing regarding the outstanding tax_liability for petitioner timely requested a collection_due_process_hearing hearing seeking an installment_agreement or an offer-in-compromise and lien withdrawal as collection alternatives petitioner claimed in the letter that he suffered from a financial hardship due to a physical disability affecting his ability to work and earthquake damage to his home respondent assigned settlement officer karen o’neal ms o’neal to conduct petitioner’s hearing ms o’neal sent petitioner a letter scheduling a telephone hearing the letter informed petitioner that he needed to notify respondent’s appeals_office if he preferred a face-to-face hearing the letter also informed petitioner that if he wanted collection alternatives considered he needed to file an income_tax return for and provide a completed form 433-a collection information statement for wage earners and self-employed individuals or form 433-b collection information statement for businesses along with supporting documentation petitioner requested a face-to-face hearing ms o’neal notified petitioner that to qualify for a face-to-face hearing he had to file the income_tax return and provide a completed form 433-a with supporting documents petitioner sent ms o’neal his tax_return and a letter questioning whether form 433-a must be submitted as a condition to receiving a face-to-face hearing ms o’neal responded to petitioner by letter she reiterated the requirements to qualify for a face-to-face hearing petitioner in response sent ms o’neal a letter declining to provide the financial information petitioner requested in that same letter that ms o’neal place a moratorium on collection for one year to allow him to find employment without any further documentation ms o’neal sent petitioner the determination notice sustaining the proposed collection action petitioner timely filed a petition discussion we are asked to decide whether ms o’neal abused her discretion in determining the proposed levy action was appropriate to collect petitioner’s unpaid tax_liability for we begin with the general rules that apply to collection actions the commissioner may collect a tax by levy upon the property of the taxpayer liable if the taxpayer neglects or refuses to pay the tax_liability within days after notice_and_demand for payment sec_6331 the commissioner generally must provide the taxpayer written notice of the right to a hearing before the levy is made sec_6330 the taxpayer is entitled upon request to a hearing before the appeals_office sec_6330 the taxpayer may raise at that hearing any relevant issues relating to the unpaid tax or the proposed collection action sec_6330 relevant issues include any appropriate spousal defenses challenges to the appropriateness of collection and possible alternative means of collection such as an installment_agreement or an offer-in-compromise sec_6330 taxpayers are expected to provide all relevant information requested by the appeals officer for consideration of the facts and issues involved in the hearing sec_301_6330-1 proced admin regs after the hearing the appeals officer is required to make a determination that addresses relevant issues the taxpayer raised verify that all requirements of applicable law and administrative procedure have been met and balance the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 we now turn to the standard of review where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will review the commissioner’s determination for abuse_of_discretion 114_tc_176 we must consider whether the commissioner’s actions were arbitrary capricious or without sound basis in fact in reviewing an administrative determination for abuse_of_discretion see 112_tc_19 the taxpayer bears the burden of proving 2the tax_liability was self-reported and petitioner did not contest the existence or amount of his underlying tax_liability at the hearing we therefore need not address on a de novo basis whether petitioner is liable for the liability see 129_tc_107 abuse_of_discretion rule a titsworth v commissioner tcmemo_2012_12 petitioner did not file a pretrial memorandum or a posttrial brief consequently we look to the petition and the stipulation of facts to discern petitioner’s challenges to the determination notice we now turn to petitioner’s challenges i consideration of relevant issues petitioner contends in the petition that ms o’neal abused her discretion by not considering issues he raised during the hearing those issues include whether ms o’neal considered petitioner’s purported financial hardship whether respondent wrongfully levied on petitioner’s social_security_benefits whether respondent wrongfully denied petitioner’s appeal of a terminated installment_agreement and whether respondent provided petitioner inaccurate advice concerning appealing a rejected offer-in-compromise we find that ms o’neal did not abuse her discretion first petitioner contends that ms o’neal did not consider his financial hardship the determination notice indicates that ms o’neal did consider petitioner’s purported financial hardship petitioner made only bare allegations that he had a financial hardship moreover petitioner declined to provide any financial information for an independent determination second petitioner contends that ms o’neal did not consider whether respondent wrongfully levied on his social_security_benefits or whether respondent wrongfully denied his appeal of a terminated installment_agreement a taxpayer must request that an issue be considered and present evidence to appeals on an issue for it to be properly raised during a hearing sec_301_6320-1 q a-f3 proced admin regs moreover only issues properly raised at a collection_due_process_hearing can be a part of an appeals officer’s determination 129_tc_107 here petitioner failed to request during the hearing that ms o’neal consider whether respondent wrongfully levied on his social_security_benefits he first requested consideration of this issue in the petition moreover the record does not reflect that petitioner offered ms o’neal credible_evidence demonstrating that respondent wrongfully levied on his social_security_benefits 3the record reflects that a final notice before levy on social_security_benefits was sent to petitioner during the hearing the record however does not reflect that respondent actually levied on petitioner’s social_security_benefits while collection was suspended if there was a levy it is more likely to have been regarding another taxable_year as collection is suspended while this case is outstanding additionally there is nothing in the record to show that respondent wrongfully terminated an installment_agreement with petitioner even assuming he had requested consideration thus petitioner failed to properly raise this issue petitioner did contend during the hearing that respondent had wrongfully denied his appeal of a terminated installment_agreement petitioner did not properly raise the issue at the hearing however because he failed to introduce credible_evidence with respect to the issue finally petitioner contends that ms o’neal did not consider whether respondent provided inaccurate advice to him concerning appealing a rejected offer- in-compromise it is unfortunate when a taxpayer receives inaccurate information we have recognized however that incorrect legal advice from an irs employee does not have the force of law and cannot bind the commissioner or this court see 111_tc_215 n richmond v commissioner tcmemo_2009_207 atkin v commissioner tcmemo_2008_93 accordingly any past representations by respondent to petitioner are not relevant to the proposed collection action and need not have been considered by ms o’neal 4we note that besides petitioner’s self-serving claim there is nothing in the record indicating that respondent provided petitioner any advice on appealing the rejection of an offer-in-compromise ii collection alternatives petitioner argues that ms o’neal abused her discretion in determining that petitioner failed to present any collection alternatives petitioner argues that he did present a collection alternative by asking for a 1-year moratorium on collection we disagree we have consistently held that it is not an abuse_of_discretion to sustain a collection action where the taxpayer has failed to provide requested financial information that would have permitted consideration of collection alternatives see long v commissioner tcmemo_2010_7 huntress v commissioner tcmemo_2009_161 nelson v commissioner tcmemo_2009_108 prater v commissioner tcmemo_2007_241 here ms o’neal informed petitioner that he had to submit form 433-a along with supporting documentation for collection alternatives to be considered ms o’neal thereafter gave petitioner several chances to provide the requested financial information before issuing the determination notice petitioner declined to submit the requested financial information we therefore find that ms o’neal did not abuse her discretition by determining that petitioner failed to qualify for collection alternatives iii lien withdrawal request petitioner contends that ms o’neal abused her discretion by not granting him lien withdrawal relief the commissioner may withdraw a notice_of_federal_tax_lien nftl if he determines the filing of the nftl was premature or not in accordance with administrative procedures the taxpayer has entered into an installment_agreement unless the agreement provides otherwise withdrawal will facilitate collection or with the taxpayer’s consent the lien’s withdrawal would be in the best interests of the taxpayer and the united_states sec_6323 petitioner has not presented any credible_evidence that the nftl was filed prematurely or contrary to administrative procedure nor had petitioner entered into an installment_agreement when the determination notice was issued accordingly we focus on whether lien withdrawal would have facilitated collection or would have been in the best interests of petitioner and the united_states 5the record reflects that a federal_tax_lien arose in with respect to petitioner’s unpaid tax_liability for the record is unclear however whether respondent ever filed a notice_of_federal_tax_lien with respect to petitioner’s unpaid tax_liability for or any other year nevertheless we consider whether petitioner is entitled to lien withdrawal relief for with respect to any notice_of_federal_tax_lien that may have been filed for that year petitioner did not submit any evidence to demonstrate that lien withdrawal would either facilitate collection or be in the best interests of petitioner and the united_states petitioner simply asserts that the nftl respondent filed negatively affects his credit rating and ability to obtain employment petitioner’s bare assertion is insufficient to establish that lien withdrawal would facilitate collection and would be in the united states’ best interests moreover we generally have no authority to grant relief based on a taxpayer’s claim that a lien adversely affected his or her credit rating or employment prospects see gerakios v commissioner tcmemo_2004_203 iv face-to-face hearing request petitioner appears to argue in the petition that ms o’neal abused her discretion by denying him a face-to-face hearing this court and other courts have held that a face-to-face hearing is not required under sec_6330 115_tc_329 williamson v commissioner tcmemo_2009_188 stockton v commissioner tcmemo_2009_186 leineweber v commissioner tcmemo_2004_17 we have also held that an appeals officer’s denial of a face-to-face hearing does not constitute an abuse_of_discretion when a taxpayer refuses to provide requested financial information see rice v commissioner tcmemo_2009_169 moline v commissioner t c memo aff’d 363_fedappx_675 10th cir summers v commissioner tcmemo_2006_219 here ms o’neal twice notified petitioner that he must submit form 433-a with supporting documentation to qualify for a face-to-face hearing petitioner failed to submit the requested information after being provided a reasonable opportunity to do so v conclusion petitioner did not raise any other meritorious challenges to ms o’neal’s determination to sustain the collection action nor did petitioner otherwise introduce any credible_evidence or persuasive arguments that would convince us that the determination to sustain the levy was arbitrary capricious or without foundation in fact or law in conclusion the record reflects that ms o’neal verified that all requirements of applicable law and administrative procedure had been met considered relevant issues eg collection alternatives petitioner raised and balanced the need for the efficient collection_of_taxes with petitioner’s legitimate concern that any collection action be no more intrusive than necessary we therefore conclude that ms o’neal did not abuse her discretion by sustaining the proposed levy action to collect petitioner’s outstanding tax_liabilities for we have considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
